ACCEPTED
                                                                                     03-15-00078-CV
                                                                                             5893236
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 7/1/2015 9:42:03 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            NO. 03-15-00078-CV

                    IN THE COURT OF APPEALS          FILED IN
                                              3rd COURT OF APPEALS
                FOR THE THIRD DISTRICT OF TEXAS, AUSTIN, TEXAS
                        AT AUSTIN, TEXAS      7/1/2015 9:42:03 AM
                                                               JEFFREY D. KYLE
                                                                    Clerk

                                CHRIS BELL,
                                 Appellant

                                      v.

              REPUBLICAN GOVERNORS ASSOCIATION,
                           Appellee.

        On appeal from the 261st Judicial District Court, Travis County
                      Honorable Judge Dietz Presiding


                     AGREED MOTION TO DISMISS


HUSH BLACKWELL LLP                         HANCE SCARBOROUGH, LLP
Elizabeth G. Bloch                         Terry L. Scarborough
State Bar No. 02495500                     State Bar No. 17716000
Heidi.bloch@huschblackwell.com             TScarborough@hslawmail.com
Thomas H. Watkins                          V. Blayre Pena
State Bar No. 20928000                     State Bar No. 24050372
Tom.watkins@huschblackwell.com             BPena@hslawmail.com
111 Congress Avenue, Suite 1400            400 W. 15th Street, Ste. 950
Austin, TX 78701                           Austin, TX 78701
Telephone: (512) 472-5456                  Telephone: (512) 479-8888
Facsimile: (512) 479-1101                  Facsimile: (512) 482-6891

ATTORNEYS FOR APPELLANT                    ATTORNEYS FOR APPELLEE
CHRIS BELL                                 REPUBLICAN GOVERNORS
                                           ASSOCIATION
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Chris Bell, files this Agreed Motion to Dismiss, and respectfully

shows the Court as follows:

   1. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), Appellant Chris

      Bell and Appellee Republican Governors Association voluntarily ask the

      Court to dismiss this Appeal.

   2. The Parties have entered into a Settlement Agreement.

   3. The Parties further request that the Court order each party pay the costs of the

      appeal incurred by that party.

      For the foregoing reasons, the Parties respectfully request that this Court

dismiss this appeal.

                                       Respectfully submitted,

                                       HUSCH BLACKWELL, L.L.P
                                       111 Congress Avenue, Suite 1400
                                       Austin, Texas 78701
                                       (512) 472-5456
                                       (512) 479-1101 (facsimile)

                                       BY:/s/ Elizabeth G. Bloch
                                             ELIZABETH G. BLOCH
                                             Texas Bar No. 02495500
                                             Heidi.bloch@huschblackwell.com
                                             THOMAS H.WATKINS
                                             Texas Bar No. 20928000
                                             tom.watkins@huschblackwell.com
                                       Attorneys for Appellant Chris Bell




                                                                                PAGE 2
                     CERTIFICATE OF CONFERENCE

      The undersigned certifies that she has consulted with Terry L. Scarborough,
counsel for Appellee, and he has indicated that Appellee is not opposed to this
motion.

                                            /s/ Elizabeth G. Bloch
                                            Elizabeth G. Bloch


                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing instrument has been
served upon the following counsel of record via electronic filing and/or facsimile
on the 1st day of July, 2015:

Terry L. Scarborough
Hance Scarborough, LLP
400 W. 15th Street, Ste. 950
Austin, Texas 78701
(512) 482-6891 (facsimile)
                                            /s/ Elizabeth G. Bloch
                                            Elizabeth G. Bloch




                                                                            PAGE 3